Name: Twenty-ninth Commission Directive 79/1011/EEC of 15 November 1979 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-12-06

 Avis juridique important|31979L1011Twenty-ninth Commission Directive 79/1011/EEC of 15 November 1979 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 310 , 06/12/1979 P. 0024 - 0026 Greek special edition: Chapter 03 Volume 27 P. 0065 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 207 , 15 . 8 . 1979 , P . 19 . TWENTY-NINTH COMMISSION DIRECTIVE OF 15 NOVEMBER 1979 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 79/1011/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY COMMISSION DIRECTIVE 79/697/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE PROVISIONS OF DIRECTIVE 70/524/EEC LAY DOWN THAT THE ANNEXES MUST BE CONSTANTLY ADAPTED IN LINE WITH THE PROGRESS OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT APPEARS FROM THE STUDIES CARRIED OUT THAT CERTAIN ADDITIVES LISTED IN ANNEX II IN THE ' ANTIBIOTICS ' OR ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' GROUPS MAY BE AUTHORIZED UNDER CERTAIN CONDITIONS THROUGHOUT THE COMMUNITY ; WHEREAS THE USE OF VARIOUS ADDITIVES LISTED AT PRESENT IN ANNEX II REQUIRES FURTHER EXAMINATION ; WHEREAS FOR THIS REASON THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES MUST BE EXTENDED FOR A CERTAIN PERIOD ; WHEREAS THE USE OF THE ANTIBIOTIC NOSIHEPTIDE MAY , UNDER CERTAIN CONDITIONS , BE AUTHORIZED AT NATIONAL LEVEL ; WHEREAS THE CONDITIONS OF USE OF SEVERAL ADDITIVES LISTED IN ANNEX I OR ANNEX II NEED TO BE AMENDED OR SUPPLEMENTED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN ANNEX I , ( A ) IN PART A ' ANTIBIOTICS ' : ( AA ) ITEM NO E 712 , ' FLAVOPHOSPHOLIPOL ' , IS SUPPLEMENTED AS FOLLOWS : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // // // // CATTLE FOR FATTENING // // 2 // 10 // INDICATE IN THE INSTRUCTIONS FOR USE : // // // // // // // // - FOR SUPPLEMENTARY FEEDINGSTUFFS THE MAXIMUM DOSE IN THE DAILY RATION MUST NOT EXCEED : // // // // // // // // - FOR 100 KG BODYWEIGHT : 40 MG // // // // // // // // - ABOVE 100 KG : ADD 1.5 MG FOR EACH ADDITIONAL 10 KG BODYWEIGHT // **** ( BB ) THE FOLLOWING ITEM IS ADDED : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 715 // AVOPARCIN // C53H6O30N6CL3 ( POLYPEPTIDE ) // CHICKENS FOR FATTENING // // 7.5 // 15 // // // // PIGLETS // 4 MO // 10 // 40 // // // // PIGS // ABOVE 4 MO TO 6 MO // 5 // 20 // ( B ) IN PART E ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' , THE FOLLOWING ITEMS ARE ADDED : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 496 // POLYETHYLENE GLYCOL 6000 // ALL ANIMAL SPECIES // // // 300 // ALL FEEDINGSTUFFS // E 497 // POLYOXYPROPYLENE-POLYOXYETHYLENE POLYMERS ( P.M . 6800-9000 ) // ALL ANIMAL SPECIES // // // 50 // ( C ) IN PART G ' PRESERVATIVES ' , THE WORDS ' WITH THE EXCEPTION OF CATS ' APPEARING IN THE COLUMN ' SPECIES OF ANIMAL ' ARE DELETED FOR THE FOLLOWING ITEMS : E 214 ETHYL P-HYDROXYBENZOATE , E 215 SODIUM ETHYL P-HYDROXYBENZOATE , E 216 PROPYL P-HYDROXYBENZOATE , E 217 SODIUM PROPYL P-HYDROXYBENZOATE , E 218 METHYL P-HYDROXYBENZOATE , E 219 SODIUM METHYL P-HYDROXYBENZOATE ; 2 . IN ANNEX II , ( A ) IN PART A ' ANTIBIOTICS ' , ( AA ) IN RESPECT OF ITEM NO 21 , ' VIRGINIAMYCIN ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 30 JUNE 1980 ' ; ( BB ) THE FOLLOWING ITEM IS ADDED : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // PERIOD OF AUTHORIZATION // // 25 // NOSIHEPTIDE // C51H43N13O12S6 // POULTRY FOR FATTENING PIGS // 6 MO // 1 2 // 10 20 // ADMINISTRATION PROHIBITED FOR AT LEAST 5 DAYS BEFORE SLAUGHTER // 31 DECEMBER 1980 // **** ( B ) IN PART B , ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1980 ' FOR THE FOLLOWING ITEMS : NO 6 NICARBAZIN , NO 16 METICLORPINDOL/METHYL BENZOQUATE , NO 19 3,5-DINITROSALICYLIC-(5-NITROFURFURYLIDENE ) HYDRAZIDE , NO 20 AMPROLIUM/SULPHAQUINOXALINE/ETHOPABATE , NO 21 AMPROLIUM/SULPHAQUINOXALINE/ETHOPABATE/PYRIMETHAMINE , NO 22 HALOFUGINONE ; ( C ) IN PART C , ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1980 ' FOR THE FOLLOWING ITEMS : NO 4 1,2-PROPANEDIOL , NO 5 1,3-BUTANEDIOL ; ( D ) IN PART D , ' PRESERVATIVES ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1980 ' FOR THE FOLLOWING ITEMS : NO 1 FUMARIC ACID , NO 2 MALIC ACID , NO 3 HYDROCHLORIC ACID , NO 4 SULPHURIC ACID , NO 5 FORMALDEHYDE , NO 16 SODIUM NITRITE ( E 250 ); ( E ) IN PART D ( A ), ' TRACE ELEMENTS ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1980 ' FOR ITEM NO 3 , ' COPPER ' ; ( F ) IN PART D ( B ), ' NON-PROTEIN NITROGENOUS COMPOUNDS ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1980 ' FOR THE FOLLOWING ITEMS : NO 1 CYANURIC ACID , NO 2 TRIURET ; ( G ) IN PART F , ' GROWTH PROMOTERS ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1980 ' FOR THE FOLLOWING ITEMS : NO 2 CARBADOX , NO 3 OLAQUINDOX ; ( H ) IN PART G , ' BINDERS , ANTI-CAKING AGENTS AND COAGULANTS ' , THE DATE ' 31 DECEMBER 1979 ' IN THE COLUMN ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1980 ' FOR THE FOLLOWING ITEMS : NO 1 SILICA , NO 2 SILICATES , FREE OF ASBESTOS , WITH THE EXCEPTION OF CALCIUM SILICATES . ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ) WITH EFFECT FROM 1 JANUARY 1980 AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT